Title: To George Washington from Brigadier General Hugh Mercer, 16 July 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Eliza. Town 16 July 1776

I have just now receivd a Letter from the Honble Mr Hancock containing the Orders of Congress that I should march the Troops which are to compose the flying Camp & militia, wherever the Service requires—in subordination to your Instructions—When I formerly mentioned Brunswick as a proper place for that Camp, my Idea of the Intention of raising & collecting an Army here, was the Security of Philadelphia only—but as I find the design is equally to secure this Colony—and Pennsylva. or assist in the operations on the N. York side—I am well satisfy’d that Amboy will in every view best fullfil that Intention—I have to day from Doctr Wm Brown late of Alexandria a request to interest your Excellency in his appointment to the Charge of the Hospital for the Flying Camp—Dr Brown has served with reputation as a Regimental Surgeon with Col. Woodford ever since Regular Troops were raisd in Virginia—He is I am well satisfyed worthy of any countenance from those in Authority and every way equal to the execution of the Trust he desires—He wishes for a Line to Congress from your Excellency in which recommendation, if my being of the same profession, could have any weight I would most readily join. I have the honour to be Sir Your most obed. Sert

Hugh Mercer


As the command I am honoured with necessarily engages me in writing more than may be consistent with other parts of the Service—I beg to know whether the Assistance of a Clerk or Secretary will not be allowed—I hope there will be no impropriety in appointing Mr Ross to the Post of Brigade Major.

